Exhibit 10.10

FIRST BUSINESS FINANCING MODIFICATION AGREEMENT

This First Business Financing Modification Agreement (this “Modification
Agreement”) is entered into as of December 30th, 2016, by and between WESTERN
ALLIANCE BANK, an Arizona corporation (“Lender”), and ADESTO TECHNOLOGIES
CORPORATION, a Delaware corporation (“Borrower”).

1.

DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Lender, Borrower is indebted to Lender pursuant to, among
other documents, a Business Financing Agreement, dated as of July 7, 2016, by
and between Borrower and Lender, as may be amended from time to time (the
“Business Financing Agreement”).  Capitalized terms used without definition
herein shall have the meanings assigned to them in the Business Financing
Agreement.

Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”

2.

ACKNOWLEDGMENT OF DEFAULT.  Borrower hereby acknowledges that as of the date
hereof,

Borrower is in default under Section 4.14(a) of the Business Financing Agreement
(as in effect prior to the date hereof) due to Borrower’s failure to maintain
the Liquidity Ratio as set forth therein during the months of August, September,
October and November 2016 (the “Existing Defaults”).

3.

WAIVER OF EXISTING DEFAULTS.  Lender hereby agrees to waive the Existing Default
provided, and only so long as Borrower complies in all respects with the
Business Financing Agreement and with the Existing Documents, as amended
hereby.  Nothing contained herein shall constitute or effect a continuing waiver
or a course of conduct waiving these or any other provisions of the Business
Financing Agreement.

4.

DESCRIPTION OF CHANGE IN TERMS.

A. Modifications to Business Financing Agreement and all Existing Documents:

Section 1.4(b) of the Business Financing Agreement hereby is amended and
restated in its entirety to read as follows:

“(b) Lender shall, on a daily basis, apply the Collections deposited into the
Collection Account to the outstanding Account Balance in such order and manner
as Lender may determine.  

Lender has no duty to do any act other than to apply such amounts as required
above.  If an item of Collections is not honored or Lender does not receive good
funds for any reason, any amount previously transferred to Borrower’s Account or
applied to the Account Balance shall be reversed as of the date transferred or
applied, as applicable, and, if applied to the Account Balance, the Finance
Charge will accrue as if the Collections had not been so applied.  Lender shall
have, with respect to any goods related to the Receivables, all the rights and
remedies of an unpaid seller under the UCC and other applicable law, including
the rights of replevin, claim and delivery, reclamation and stoppage in
transit.”

Sections 4.10(f) and 4.10(g) of the Business Financing Agreement hereby are
amended and restated in their entirety to read as follows:

“(f) As soon as possible, but no later than 5 days after the end of each week, a
borrowing base certificate, in form and substance satisfactory to Lender,
setting forth Eligible Receivables and Receivable Amounts thereof as of the last
day of the preceding calendar week.

(g) As soon as possible, but no later than 5 days after the end of each week, a
detailed aging of Borrower’s receivables by invoice or a summary aging by
Account Debtor, together with a backlog schedule, payable aging, inventory
analysis, deferred revenue report, an inventory

WEST\273866383.5 1

--------------------------------------------------------------------------------

sellthrough report (one-month in arrears), a credit memo/adjustments report and
such other matters as

Lender may request as of the last day of the preceding calendar week.”

 

(iii)

Section 4.14(a) of the Business Financing Agreement hereby is amended and
restated in its entirety to read as follows:

“(a) Asset Coverage Ratio not at any time less than 1.50 for 1.00.”

 

(iv)

Section 5 of the Business Financing Agreement hereby is amended and restated in
its entirety to read as follows:

“5. SECURITY INTEREST.  To secure the prompt payment and performance to Lender
of all of the Obligations, Borrower hereby grants to Lender a continuing
security interest in the Collateral.  Borrower is not authorized to sell,
assign, transfer or otherwise convey any Collateral without Lender’s prior
written consent, except for (i) the sale of finished inventory in the Borrower’s
usual course of business; (ii) the use, payment or transfer of cash for the
purchase of goods and services in a manner not otherwise prohibited by the terms
of this Agreements or the related documents and other uses, payments and
transfers of cash that are not prohibited by the terms of this Agreement or any
related document; (iii) sales or transfers of unneeded, worn out or obsolete
Equipment; and (v) in connection with the granting of Permitted Liens and the
making of Permitted Investments.  Borrower agrees to sign any instruments and
documents requested by Lender to evidence, perfect, or protect the interests of
Lender in the Collateral.  Borrower agrees to deliver to Lender the originals of
all instruments, chattel paper and documents evidencing or related to
Receivables and Collateral.  Borrower shall not grant or permit any lien or
security in the Collateral or any interest therein other than Permitted
Liens.  Borrower hereby pledges to Lender and grants to Lender a security
interest in Borrower’s deposit account #XXXXX3543 (the “Pledged Account”) held
at Lender into which the Term Loan shall be funded and which shall, at all times
have a minimum aggregate balance equal to 100.3542% of the total amounts owing
with respect to the Term Loan, together with all proceeds and substitutions
thereof, all interest paid thereon, and all other cash and noncash proceeds of
the foregoing (all hereinafter called the “Pledged Collateral”), as security for
the prompt performance of all of Borrower’s Obligations to Lender; provided,
however, Borrower shall use its best efforts to maintain a minimum aggregate
balance equal to 115% of the total amounts owing with respect to the Term Loan
in the Pledged Account.   Borrower authorizes Lender to file such financing
statements, and take such other actions as Lender determines from time to time
may be necessary or appropriate to perfect the security interest granted
hereunder.   All amounts held in the Pledged Account shall be deemed under
Lender’s sole control and, at Lender’s option, shall be applied to the payment
of any Obligations, whether then due or not, in such order or at such time of
application as Lender may determine in its sole discretion.”

 

(v)

The following defined term and its respective definition hereby is added to
Section 12.1 of the Business Financing Agreement to read as follows:

“Asset Coverage Ratio” means, for any applicable measuring period, the ratio of
(i) the balance of unrestricted cash at Lender, plus Borrower’s Eligible
Receivables, net of reserve to (ii) the aggregate amount of Advances owing from
Borrower to Lender.

 

(vi)

The following defined terms and their respective definition set forth in Section
12.1 of the Business Financing Agreement hereby are amended and restated in
their entirety and replaced with the following:  

WEST\273866383.5 2

--------------------------------------------------------------------------------

“Finance Charge Percentage” means a rate per year equal to the Prime Rate plus
0.50 percentage points plus an additional 5.00 percentage points during any
period that an Event of Default has occurred and is continuing.

“Term Loan” has the meaning set forth in Section 1.10.

 

(vii)

The following defined term and its respective definition set forth in Section
12.1 of the Business Financing Agreement hereby is deleted in its entirety:

“Liquidity Ratio”

 

(viii)

Subsection (k) of the defined term “Eligible Receivable” set forth in Section
12.1 of the Business Financing Agreement hereby is amended and restated in its
entirety to read as follows:  

“(k) The Account Debtor on the Receivable is not any person or entity located in
a foreign country, other than Canada, unless the Account Debtor is a foreign
subsidiary of Arrow Electronics, Inc., Avnet, Inc., Flextronics, Jabil Circuit,
Xilinx or another foreign entity approved by Lender in its sole discretion on a
case-by-case basis and provided that the aggregate amount of Advances made with
respect to such Receivables shall not exceed $1,000,000 at any time.

 

(ix)

Exhibit A (Compliance Certificate) to the Agreement hereby is replaced with
Exhibit A

attached hereto.  

5.

CONSISTENT CHANGES.  The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.

6.

PAYMENT OF MODIFICATION FEE.  Borrower shall pay Lender a fee in the amount of
$20,000 (the “Modification Fee”), plus all out-of-pocket expenses.

7.

NO DEFENSES OF BORROWER/GENERAL RELEASE.  Borrower agrees that, as of this date,
it has no defenses against the obligations to pay any amounts under the
Indebtedness.  Each of Borrower and Guarantor (each, a “Releasing Party”)
acknowledges that Lender would not enter into this Business Financing
Modification Agreement without Releasing Party’s assurance that it has no claims
against Lender or any of Lender’s officers, directors, employees or
agents.  Except for the obligations arising hereafter under this Business
Financing Modification Agreement, each Releasing Party releases Lender, and each
of Lender’s and entity’s officers, directors and employees from any known or
unknown claims that Releasing Party now has against Lender of any nature,
including any claims that Releasing Party, its successors, counsel, and advisors
may in the future discover they would have now had if they had known facts not
now known to them, whether founded in contract, in tort or pursuant to any other
theory of liability, including but not limited to any claims arising out of or
related to the Agreement or the transactions contemplated thereby.  Releasing
Party waives the provisions of California Civil Code section 1542, which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest.  The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest.  The provisions of this section
shall survive payment in full of the Obligations, full performance of all the

WEST\273866383.5 3

--------------------------------------------------------------------------------

terms of this Business Financing Modification Agreement and the Agreement,
and/or Lender’s actions to exercise any remedy available under the Agreement or
otherwise.

8.

CONTINUING VALIDITY.  Borrower understands and agrees that in modifying the
existing

Indebtedness, Lender is relying upon Borrower’s representations, warranties, and
agreements, as set forth in the Existing Documents.  Except as expressly
modified pursuant to this Business Financing Modification Agreement, the terms
of the Existing Documents remain unchanged and in full force and
effect.  Lender’s agreement to modifications to the existing Indebtedness
pursuant to this Business Financing Modification Agreement in no way shall
obligate Lender to make any future modifications to the Indebtedness.  Nothing
in this Business Financing Modification Agreement shall constitute a
satisfaction of the Indebtedness.  It is the intention of Lender and Borrower to
retain as liable parties all makers and endorsers of Existing Documents, unless
the party is expressly released by Lender in writing.  No maker, endorser, or
guarantor will be released by virtue of this Business Financing Modification
Agreement.  The terms of this paragraph apply not only to this Business
Financing Modification Agreement, but also to any subsequent Business Financing
modification agreements.

9.

REFERENCE PROVISION.

A.In the event the Jury Trial waiver is not enforceable, the parties elect to
proceed under this Judicial Reference Provision.

B.With the exception of the items specified in Section 7(c) below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

C.The matters that shall not be subject to a reference are the following: (i)
nonjudicial foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

D.The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted.  Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

E.The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.  

WEST\273866383.5 4

--------------------------------------------------------------------------------

F.The referee will have power to expand or limit the amount and duration of
discovery.  The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide requested discovery for any
reason whatsoever.  Unless otherwise ordered based upon good cause shown, no
party shall be entitled to “priority” in conducting discovery, depositions may
be taken by either party upon seven (7) days written notice, and all other
discovery shall be responded to within fifteen (15) days after service.  All
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall be final and binding.

G.Except as expressly set forth herein, the referee shall determine the manner
in which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding.  All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript.  The party making
such a request shall have the obligation to arrange for and pay the court
reporter.  Subject to the referee’s power to award costs to the prevailing
party, the parties will equally share the cost of the referee and the court
reporter at trial.

H.The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California.  The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding.  The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference.  Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and
conclusive.  The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee.  The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.  

I.If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration.  The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time.  The limitations with respect
to discovery set forth above shall apply to any such arbitration proceeding.

J.THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

10.

CONDITIONS.  The effectiveness of this Modification Agreement is conditioned
upon (i) delivery of fully-executed copies of this Modification Agreement by
each party hereto, (ii) delivery by Borrower to Lender of updated Resolutions to
Borrower in the form provided by Lender, and (iii) payment by Borrower to Lender
of the Modification Fee as set forth in Section 6 hereof.  

11.

NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT

WEST\273866383.5 5

--------------------------------------------------------------------------------

BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF
THE PARTIES.

[Balance of Page Intentionally Left Blank]

 

WEST\273866383.5 6

--------------------------------------------------------------------------------

COUNTERSIGNATURE.This Modification Agreement shall become effective only when
executed by Lender, Borrower, and Guarantor.

 

Borrower:

 

 

Lender:

 

Adesto Technologies Corporation

 

Western Alliance Bank

By:

/s/ Ron Shelton

 

By:

/s/ Lisa Chang

Name:

Ron Shelton

 

Name:

Lisa Chang

Title:

CFO

 

Title:

VP Relationship Manager

 

Guarantor consents to the modifications to the Indebtedness pursuant to this
Business Financing Modification Agreement, hereby ratifies the provisions of the
Guaranty and confirms that all provisions of that document are in full force and
effect.

GUARANTOR:

ARTEMIS ACQUISITION LLC

By: Adesto Technologies Corporation,

as sole member and manager of

Artemis Acquisition LLC

 

By:

/s/ Ron Shelton

Name:

Ron Shelton

Title:

CFO

 

 

 